UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                              OCT 2 5 2010
                                                                                     U-s.
                                                                                'Ierk- District & Bankruptcy
                                                                               Cour' for the District of Columbia
Gene Nelson Goodman,                  )
                                      )
               Plaintiff,             1
                                      )
                                              Civil Action No.
                                      1
                                      )
Chairman, State Board of Pardons      )
& Paroles et al.,
                                      1
               Defendants.            1

                                  MEMORANDUM OPINION

       This matter is before the Court on review of plaintiffs pro se complaint and application

to proceed informapauperis. The application will be granted and the case will be dismissed

pursuant to 28 U.S.C. $ 1915(e)(2)(B)(i)-(ii). Under that statute, the Court is required to dismiss

a case "at any time" it determines that the complaint, among other grounds, fails to state a claim

upon which relief can be granted or is frivolous.

       Plaintiff is a resident of Waycross, Georgia, who appears also to be a state parolee. He

sues various Georgia-based officials, including the Chairman of the State Board of Pardons and

Paroles, the Clerk of the Georgia Supreme Court, the Chief Judge of the Superior Court of Ware

County, Georgia, the Ware County District Attorney and the Ware County Sheriff under the

Racketeer Influenced and Corrupt Organizations ("RICO) Act, 18 U.S.C. §§ 1961 et seq. In

addition, plaintiff sues Congressman John Lewis for "refusing to conduct a congressional

[investigation] into the misconduct of [the] defendants." Compl. at 2. Plaintiff seeks injunctive

relief and $5 million in monetary damages. Id. at 18-19.